Name: Commission Regulation (EEC) No 2922/86 of 23 September 1986 enabling Member States to authorize preventive withdrawals of apples
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 No L 272/ 16 Official Journal of the European Communities 24. 9 . 86 COMMISSION REGULATION (EEC) No 2922/86 of 23 September 1986 enabling Member States to authorize preventive withdrawals of apples THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular Article 15a (2) thereof, Whereas Commission Regulation (EEC) No 1596/79 of 26 July 1979 on preventive withdrawals of apples and pears (3), as last amended by Regulation (EEC) No 2762/84 (4), lays down the circumstances under which preventive withdrawals may be authorized ; HAS ADOPTED THIS REGULATION : Article 1 Member States may authorize producer organizations esta ­ blished on their territory to undertake preventive withdra ­ wals of apples during the 1986/87 marketing year. Article 2 1 . Preventive withdrawals may not relate to more than 286 000 tonnes distributed by Member States in the follo ­ wing manner : Whereas, for the 1986/87 marketing year, apple produc ­ tion is estimated at 6 914 000 tonnes ; whereas expected surpluses in relation to production of 6 200 000 tonnes amount to 714 000 tonnes ; whereas preventive with ­ drawals may relate to no more than 40 % of this quantity, that is, 286 000 tonnes ; Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom 9 200 tonnes 900 tonnes 1 3 400 tonnes 18 100 tonnes 108 000 tonnes 600 tonnes 113 000 tonnes 100 tonnes 13 900 tonnes 8 800 tonnesWhereas this quantity should be distributed among the various Member States in proportion to the surpluses anti ­ cipated in each one of them in respect of varieties subject to withdrawals ; 2 . Preventive withdrawals may relate only to apples of class II of the varieties referred to in the Annex. Whereas the prices communicated in accordance with the provisions of the first subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 1035/72 have stood on several representative markets of the Community below the basic price ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 September 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 119, 8 . 5 . 1986, p. 46 . (3) OJ No L 189, 27 . 7. 1979, p. 47 . (4) OJ No L 260, 29 . 9 . 1984, p. 64 . 24. 9 . 86 Official Journal of the European Communities No L 272/ 17 ANNEX List of varieties of apples which may be the subject of preventive withdrawals Golden Delicious Imperatore Red Delicious and mutations Stark Delicious Starkcrimson Black Stayman Staymanred Stayman Winesap Richared Macintosh Red Belle de Boskoop Delicious Pilafa Granny Smith Bramley's Seedling